Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they submit the amended claims to include the allowable subject matter to avoid such references.

Allowable Subject Matter
Reference 1: Wei (US 20190096830)
	Regarding claim 10, Wei teaches manufacturing method of a semiconductor
device in fig. 1, comprising:
	forming a plurality of concave portions (13/111) in an interlayer electric film
(170/108) formed on a first wire (104) provided on a first wafer (102) (see fig. 1D-E)
and embedding a metal (1712) into the concave portions in fig. 1F, to form a first
connection pad (116) electrically connected to the first wire (104) and a first dummy pad
(114);
	forming a plurality of concave portions in an interlayer dielectric film (206/208)
formed on a second wire (204) provided on a second wafer (202) and embedding a metal into the concave portions, to form a second connection pad (216) electrically
connected to the second wire (204) and a second dummy pad (274): and

	joining the first connection pad (116) and the second connection pad (216) to
each other and joining the first dummy pad (114) and the second dummy pad (214) to

of the first dummy pad is smaller than a thickness of the first connection pad and a
thickness of the second dummy pad is also smaller than a thickness of the second
connection pad, or the thickness of the first dummy pad is smaller than the thickness of
the first connection pad or the thickness of the second dummy pad is smaller than the
thickness of the second connection pad (see fig. 1H).
	Wei does not teach “a resist is formed on the interlayer dielectric film, patterns including two types of concave portions with different depths from each other are formed in the resist by gray-scale lithography at a same time, and the interlayer dielectric film is etched by using the resist as a mask” as recited in claim 10.
	Wei does not also teach “a resist is formed on the interlayer dielectric film, patterns including two types of concave portions with different depths from each other are formed in the resist by a nanoimprint technique at a same time, and the interlayer dielectric film is etched by using the resist as a mask” as recited in claim 12.
	Lastly, Wei does not teach “a resist is formed on the interlayer dielectric film, patterns including two types of concave portions with different opening widths from each other are formed in the resist at a same time, and the interlayer dielectric film is etched by using the resist as a mask” as recited in claim 13

Claims 10,12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a manufacturing method of a a resist is formed on the interlayer dielectric film, patterns including two types of concave portions with different depths from each other are formed in the resist by gray-scale lithography at a same time, and the interlayer dielectric film is etched by using the resist as a mask” in combination of all of the limitations of claim 10. 
Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a manufacturing method of a semiconductor device, comprising “a resist is formed on the interlayer dielectric film, patterns including two types of concave portions with different depths from each other are formed in the resist by a nanoimprint technique at a same time, and the interlayer dielectric film is etched by using the resist as a mask” in combination of all of the limitations of claim 12. 
Regarding claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a manufacturing method of a semiconductor device, comprising “a resist is formed on the interlayer dielectric film, patterns including two types of concave portions with different opening widths from each other are formed in the resist at a same time, and the interlayer dielectric film is etched by using the resist as a mask” in combination of all of the limitations of claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818